            Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 AMINA DIAB,
                                                     CIVIL ACTION NO.: ______________
                      Plaintiff,
                                                                   COMPLAINT
 v.
                                                           JURY TRIAL DEMANDED
 BRITISH AIRWAYS, PLC, ,

                       Defendants.

       Plaintiff, Amina Diab, by and through her undersigned attorneys, brings this action for

damages against Defendant, British Airways, Plc. (“British Airways”) and alleges the following:

                                       INTRODUCTION
       1.      In this action, Amina Diab seeks recovery of compensatory damages for severe and

permanent injuries she sustained on board an international flight operated by British Airways from

New York to London as Flight BA114 on August 5, 2018.

       2.      Ms. Diab brings this action pursuant to the Convention for the Unification of

Certain Rules for International Carriage by Air, May 28, 1999 (entered into force on November 4,

2003), reprinted in S. Treaty Doc. No. 106-45, 1999 WL 33292734 (commonly known as the

“Montreal Convention”).

                                   JURISDICTION AND VENUE

       3.      This is a civil case arising under a treaty of the United States of America.

       4.      The United States of America ratified the Montreal Convention on November 4,

2003, and so is a State Party thereunder.

       5.      The United Kingdom of Great Britain and Northern Ireland ratified the Montreal

Convention on June 28, 2004, and so is a State Party thereunder.

                                                 1
            Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 2 of 8




       6.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and the

Montreal Convention, Article 33.

       7.      Venue is proper in this District under 28 U.S.C. § 1391(d) in that British Airways

is a corporation doing business within this District and has sufficient minimum contacts in this

District to render the exercise of jurisdiction by this Court fair and proper as British Airways

intentionally avails itself to markets within the Commonwealth of Pennsylvania through its

promotion, distribution, and sale of transportation services in this State.

       8.      Venue is proper in this District under Article 33, Section 2 of the Montreal

Convention because, at the time of the accident, Ms. Diab had her principal and permanent

residence in the Commonwealth of Pennsylvania and British Airways operates services for the

carriage of passengers by air, either on its own aircraft or on another carrier’s aircraft pursuant toa

grant of authority from the United States Department of Transportation.

                                             PARTIES

       9.      Plaintiff, Amina Diab, is an adult individual and citizen of the Commonwealth of

Pennsylvania, residing at 124 Windsor Avenue, 2nd Floor, Upper Darby, Pennsylvania.

       10.     At both the filing of this Complaint and at the time of the accident that is the

subject of this Complaint, Ms. Diab’s principal and permanent residence was in Upper Darby,

Pennsylvania 19082.

       11.     Defendant, British Airways, Plc, is an air carrier whose registered address is

Waterside, PO Box 365, Harmondsworth, UB7 0GB, and whose registered agent is CT

Corporation Systems, 116 Pine Street, #320, Harrisburg, PA 17101.

       12.     British Airways is a carrier that operates services for the carriage of passengers by

air, to and/or from the United States of America, either on its own aircraft and/or on another


                                                  2
            Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 3 of 8




carrier’s aircraft pursuant to a grant of authority from the United States America Department of

Transportation.

                                  FACTUAL ALLEGATIONS

          13.   On August 5, 2018, British Airways owned, operated, supervised, controlled,

leased and/or staffed a certain aircraft namely Boeing aircraft, and operated the flight as British

Airways Flight BA114 from New York to London (the “Flight”).

          14.   At all relevant and materials times, British Airways employed pilots, co-pilots,

flight attendants, employees, flight crew members and/or agents who were responsible for the safe

operation of the Flight.

          15.   At all relevant and material times, British Airways was required to provide

passengers with the highest level of safety.

          16.   On August 5, 2018, Ms. Diab was a fare paying passenger lawfully aboard the

Flight pursuant to a contract of carriage entered into between Ms. Diab and British Airways in the

United States subject to the terms of the Montreal Convention.

          17.   During the Flight, Ms. Diab sustained serious and permanent injuries as alleged

herein.

          18.   At all relevant times on or before August 5, 2018, British Airways was responsible

for the training, management, supervision and/or control of the flight crew aboard the Flight,

including but not limited to, requiring that the flight crew adhere to all applicable safety policies

and procedures.

          19.   At all relevant times on or before August 5, 2018, British Airways was responsible

for the training, management, supervision and/or control of the flight crew aboard the Flight,




                                                 3
          Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 4 of 8




including, but not limited to requiring that their employees, servants, agents and/or representatives

provide the passenger on board the Flight with the highest level of safety.

        20.    During the Flight, after take-off and climb out to cruise level flight, the subject

aircraft was involved in an accident within the meaning and intent of Article 17(1) of the Montreal

Convention when it encountered an unexpected or unusual event or occurrence external to Ms.

Diab, which consisted of severe and extreme turbulence which caused Ms. Diab to suffer serious

harm.

        21.    More specifically, after seeing that the seat belt sign was turned off, Ms. Diab

walked down the aisle and entered the lavatory when, without warning, she was violently thrown

about the lavatory causing her to rotate forcefully about her right knee causing Ms. Diab to suffer

immediate severe pain to her right knee.

        22.    Ms. Diab pressed the emergency call button and the flight crew responded.

        23.    Ms. Diab was provided with ice and pain relief medication and a report was made.

        24.    Subsequently, on August, 6, 2018, after Ms. Diab arrived at her final destination,

Ms. Diab presented to the Hôpital privé Pays de Savoie in France seeking emergency treatment

for pain in her knee.

        25.    However, due to the extensive swelling of her right knee and the need for more

sensitive imaging, no additional diagnosis or care could be rendered at that time.

        26.    On August 9, 2018, Ms. Diab presented to Hôpitaux du Pays du Mont-Blanc, again

complaining of pain to her right knee.

        27.    It was determined that Ms. Diab suffered a severe knee sprain, with a probable

ruptured ACL, however a definitive diagnosis was not able to be rendered at such time.




                                                 4
          Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 5 of 8




       28.     Upon returning home, on September 8, 2018, Ms. Diab presented to the Delaware

County Memorial Hospital Emergency Department again complaining of right knee pain.

       29.     Ms. Diab was evaluated and diagnosed with abnormal tenderness and swelling of

the knee and instructed to follow-up with an orthopedic surgeon immediately.

       30.     As a result of this incident, imaging including an MRI and evaluation confirms that

Ms. Diab suffered a lateral patellar dislocation with bone marrow contusions of the anterior lateral

femoral condyle and medial and inferior patella, as well as sprain of the posterior medial

patellofemoral ligament; and a sprain of the proximal medial collateral ligament and has had to

undergo months of physical therapy and draining of her knee.

       31.     As a result of this incident, Ms. Diab has suffered and suffers from:

               a. Injuries to her right knee;

               b. Past and future pain and suffering;

               c. Past and future mental anguish;

               d. Past and future humiliation;

               e. Past and future embarrassment;

               f. Past and future loss of life’s pleasures and enjoyment of life;

               g. Past and future medical expenses; and

               h. Other injuries the full extent of which are not presently known.

       32.     Ms. Diab’s injuries are serious and permanent.

       33.     Ms. Diab’s injuries resulted from an accident pursuant to Article 17 of the Montreal

Convention in that her injuries were caused by an unexpected or unusual event or occurrence

external to her and not caused by her internal reaction to the normal operation of the aircraft.




                                                 5
          Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 6 of 8




       34.     Under Article 17(1) of the Montreal Convention, British Airways is strictly liable

for the injuries Ms. Diab sustained in the course of her international carriage by air.

                                COUNT I
  STRICT CARRIER LIABILITY UNDER 21(1) FOR DAMAGES NOT EXCEEDING
                   128,821 SPECIAL DRAWING RIGHTS

       35.     Plaintiff, Amina Diab, incorporates by reference the preceding paragraphs as

though they were fully set forth at length here.

       36.     Under Article 21(1) of the Montreal Convention, British Airways agreed to waive

the monetary limits of the Warsaw Convention and to be strictly liable up to a limit of 128,821

Special Drawing Rights (SDRs), or approximately $175,000.00 in U.S. currency, with respect to

passenger injury sustained on an aircraft as a result of an accident within the meaning of Article

17(1) of the Montreal Convention.

       37.     The damages alleged by Ms. Diab exceed 128,821 SDRs and were caused by an

accident that resulted in bodily and mental injury to her during the course of her international

transportation aboard the Flight on August 5, 2018.

       38.     By reason of the foregoing, British Airways is strictly liable to Ms. Diab in an

amount not in excess of 128,821 SDRs (or approximately $175,000.00).

       WHEREFORE, Plaintiff, Amina Diab, demands judgment against British Airways for

damages not in excess of 128,821 SDRs (or approximately $175,000.00), exclusive of interest,

costs and attorney’s fees and such other relief as this Court deems just and proper.

                               COUNT II
   STRICT LIABILITY UNDER THE MONTREAL CONVENTION FOR DAMAGES
              EXCEEDING 128,821 SPECIAL DRAWING RIGHTS

       39.     Plaintiff, Amina Diab, incorporates by reference the preceding paragraphs as

though they were fully set forth at length here.


                                                   6
          Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 7 of 8




        40.     Under Article 21(2) of the Montreal Convention, American Airlines defendants

are liable for damages in excess of 128,821 Special Drawing Rights (SDRs), or approximately

$175,000.00 in U.S. currency, with respect to passenger injury sustained on an aircraft as a result

of an accident during international air travel within the meaning of Article 17(1) of the Montreal

Convention, unless it can prove that the injury was not due to their negligence or other wrongful

act or omission.

        35.     British Airways cannot meet its burden of proving that its negligence did not cause

or contribute to the accident and the resulting injuries to Amina Diab.

        36.     Ms. Diab’s injuries and her resulting damages as set forth herein were not in any

way due to her fault.

        37.     British Airways cannot meet its burden of proving that the injuries suffered by the

plaintiff were caused solely by the acts of third parties.

        38.     By reason of the forgoing, plaintiff has sustained compensatory damages for which

British Airways is liable to plaintiff in excess of 128,821 SDRs in a specific amount to be

determined at the trial of this action.

    WHEREFORE, Plaintiff, Amina Diab, demands judgment against British Airways for

damages in excess of 128,821 SDRs (or approximately $175,000.00), exclusive of interest, costs

and attorney’s fees and such other relief as this Court deems just and proper.




                                                  7
         Case 2:20-cv-03744-BMS Document 1 Filed 07/31/20 Page 8 of 8




                                     DEMAND FOR JURY TRIAL

  Plaintiff demands a trial by jury of all the issues.




Dated: July 31, 2020                         By:     __/s Eric H. Weitz_______________________
                                                     Eric H. Weitz, Esquire (PA 65514)
                                                     Max S. Morgan, Esquire (PA 316096)
                                                     THE WEITZ FIRM, LLC
                                                     1528 Walnut Street, 4th Floor
                                                     Philadelphia, PA 19102
                                                      (267) 587-6240
                                                      Facsimile (215) 689-0875
                                                     Co-Counsel for Plaintiff


                                             By:     __/s Vincent S. Dicioccio__________________
                                                     Vincent S. Dicioccio, Esquire (PA 64652)
                                                     LAW OFFICE OF VINCENT S. DICIOCCIO
                                                     P.O. Box 788
                                                     Bryn Mawr, PA 19010-0788
                                                     (610) 527-9300
                                                     Facsimile (610) 527-9383
                                                     Co-Counsel for Plaintiff




                                                     8
